Exhibit 10.6
 
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD TN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
 
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
 
THIS ABSOLUTE ASSIGNMENT OF LEASES AND RENTS (“Assignment”) is made this 4th day
of December, 2015, by Lazarus Refining & Marketing, LLC, a Delaware limited
liability company (hereinafter called “Assignor”) to Sovereign Bank (hereinafter
called “Assignee”);
 
WITNESSETH
 
Assignor, in consideration of the sum of Ten Dollars ($10.00) cash in hand paid
and other good and valuable consideration paid by Assignee, the receipt and
sufficiency of which are hereby acknowledged, does hereby absolutely and
unconditionally GRANT, CONVEY, ASSIGN, TRANSFER and SET OVER unto Assignee the
following:
 
A. All rights, title, interests, estates, powers, privileges, options and other
benefits of Assignor in, to and under the lease agreements, rental agreements,
storage agreements and other similar agreements which now or in the future, from
time to time, cover or affect all or any portion of or interest in the land
described in Exhibit “A” attached hereto and made a part hereof and the
improvements (including, without limitation, the Storage Improvements) located
thereon (said land and improvements hereinafter called the “Subject Property”)
together with all renewals, extensions, modifications, amendments, subleases and
assignments of such lease agreements (such lease agreements, renewals,
extensions, modifications, amendments, subleases and assignments herein called
the “Leases”); and
 
B. All of the rents, income, receipts, revenues, royalties, bonuses, issues,
profits, receivables and other sums of money (hereinafter collectively called
the “Rents”) that are now and/or at any time hereafter become due and payable to
Assignor under the terms of the Leases or arising or issuing from or out of the
Leases or from or out of the Subject Property or any part thereof, including but
not limited to minimum rents, additional rents, percentage rents, deficiency
rents and liquidated damages following default, security deposits, advance
rents, daily rents or room charges, all proceeds payable under any policy of
insurance covering loss of rents resulting from untenantability caused by
destruction or damage to the Subject Property and all of Assignor’s rights to
recover monetary amounts from any lessee in bankruptcy including, without
limitation, rights of recovery for use and occupancy and damage claims arising
out of lease defaults, including rejections, under the Federal Bankruptcy Code,
including specifically the immediate and continuing right to collect and receive
each and all of the foregoing; and
 
C. Any and all guaranties of payment of the Rents.
 
This Assignment is made by Assignor to provide a direct and continuing source of
payment (currently and in the future) of the following note, obligations,
indebtedness and liabilities: (a) one certain promissory note of even date
herewith in the principal amount of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00) made by Assignor and payable to the order of Assignee, with
interest at the rate or rates therein provided, both principal and interest
being payable as therein provided, and all amounts remaining unpaid thereon
being finally due and payable nineteen (19) years from the date of the Note, and
containing a provision for the payment of a reasonable additional amount as
attorney’s fees, and all other notes given in substitution therefore or in
modification, increase, renewal or extension thereof, in whole or in part, such
note and all other notes given in substitution therefore or in modification,
increase, renewal or extension thereof, in whole or in part,
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
being hereinafter called the “Note”; and (b) all indebtedness now or hereafter
incurred or arising pursuant to the provisions of, or secured by, (i) a second
lien Deed of Trust, Mortgage, Security Agreement, Assignment of Rents, Financing
Statement and Fixture Filing made by Lazarus Energy to Robert Blount, as
Trustee, for the benefit of Assignee, and (ii)  a first lien Leasehold Deed of
Trust, Mortgage, Security Agreement, Assignment of Rents, Financing Statement
and Fixture Filing made by Assignor to Robert Blount, as Trustee, for the
benefit of Assignee (collectively, the “Deed of Trust”), in each case to secure
the payment of the Note and covering the Subject Property and certain other
property described therein; SUBJECT, HOWEVER, to the terms, provisions and
conditions set forth in this Assignment.
 
1. Assignor hereby represents and warrants unto Assignee that Assignor is the
sole owner of the entire lessor’s interest in the Leases and has good title and
good right to assign the Leases and Rents hereby assigned and no other person or
entity has any right, title or interest therein; that Assignor has duly and
punctually performed all of the terms, covenants, conditions and warranties of
the Leases that were to be kept, observed and performed by it; that Assignor has
not at any time prior to the date hereof exercised any right to subordinate any
Lease to any deed of trust or mortgage or any other encumbrance of any kind;
that Assignor has not executed any prior assignments of the Leases or the Rents
thereunder; that no Rents reserved in any Lease have been anticipated and no
Rents for any period subsequent to the date of this Assignment have been
collected in advance of the time when the same became due under the terms of the
applicable Lease; that Assignor has performed no act or executed any other
instrument which might prevent Assignee from enjoying and exercising any of its
rights and privileges evidenced hereby; that each of the Leases is valid and
subsisting and in full force and effect and unmodified; that there exists no
defense, counterclaim or set-off to the payment of the Rents under the Leases;
and that there are no defaults now existing under the Leases and no event has
occurred which with the passage of time or the giving of notice, or both, would
constitute such a default.
 
2. Assignor agrees that, so long as the indebtedness evidenced by the Note or
any part thereof or any other indebtedness secured by the Deed of Trust shall
remain unpaid, Assignor will make no assignment, pledge or disposition of the
Leases or the Rents thereunder; nor will Assignor subordinate any of the Leases
to any deed of trust or mortgage or any other encumbrance of any kind or permit,
consent or agree to such subordination; nor will Assignor reduce the Rents
payable under any of the Leases, modify, alter or amend the Leases or waive,
excuse, condone, discount, set off, compromise or in any manner release or
discharge any lessee under any Lease of and from any obligations, covenants,
conditions and agreements, to be kept, observed and performed by the lessee,
including the obligation to pay the Rents thereunder in the manner and at the
place and time specified therein; nor will Assignor incur any indebtedness to a
lessee under or guarantor of any Lease which may under any circumstance be used
as an offset against the Rents or other payments due under said Lease; nor will
Assignor exercise any option required or permitted by the terms of any of the
Leases without the prior written consent of Assignee; nor will Assignor receive
or collect any Rents from any present or future lessee of the Subject Property
or any part hereof except in trust for Assignee and then only for such periods
not to exceed one month in advance of the date on which such payment is due; nor
will Assignor cancel or terminate any of the Leases, accept a surrender thereof,
commence an action of ejectment or any summary proceedings for dispossession of
a lessee under any of the Leases, or convey or transfer or suffer of permit a
conveyance or transfer of the premises demised thereby or of any interest
therein so as to effect directly or indirectly, proximately or remotely, a
merger of the estates and rights of, or a termination or diminution of the
obligations of any lessee thereunder; nor will Assignor consent to an assignment
or sublease of the interest and estate of any lessee under any of the Leases,
whether or not in accordance with its terms; nor will assignor modify or change
the terms of any guaranty of any of the Leases or cancel or terminate such
guaranty; nor will Assignor enter into additional leases covering any portion of
the Subject Property, or renew or extend the term of any Lease unless an option
therefore was originally reserved by the lessee in the Lease for a fixed and
definite rental, or relocate or expand the floor space of any lessee under a
Lease within the Subject Property, without first having obtained the written
consent of Assignee; and any such acts, if done or permitted to be done without
the prior written consent of Assignee, shall be null and void.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
3. Assignor covenants with Assignee, for so long as the indebtedness evidenced
by the Note or any part thereof or any other indebtedness secured by the Deed of
Trust shall remain unpaid, to observe and perform duly and punctually all the
obligations imposed upon any lessor under the Leases and not to do or permit to
be done anything to materially impair the value thereof; to enforce the
performance of each and every term, provision, covenant, agreement and condition
in the Leases to be performed by any lessee thereunder; to appear in and defend
any action or proceeding arising under, occurring out of or in any manner
connected with any of the Leases, or the obligations, liabilities or duties of
Assignor or any lessee under the Leases and, upon request by Assignee, to make
appearance in the name and on behalf of Assignee, but at the expense of
Assignor; to exercise any option or election contained in or relating to any of
the Leases which Assignee shall require; at Assignee’s request to assign and
transfer to Assignee by specific Assignment of Leases and Rents, in the form of
this Assignment, any and all subsequent Leases upon all or any part of the
Subject Property (it being understood and agreed that no such specific
assignment shall be required for such subsequent Leases to be covered by and
included within this Assignment as provided herein); to deliver to Assignee
executed copies of any and all Leases, renewals and extensions of existing
Leases and any and all subsequent Leases upon all or any part of the Subject
Property; and to execute and deliver at the request of Assignee all such further
assurances and assignments in the premises covered by the Leases or Rents as
Assignee shall from time to time require and to deliver other records and
instruments, including but not limited to rent rolls and books of account, that
Assignee shall from time to time require.
 
4. Assignor may collect Rents on behalf of Assignee until the occurrence of a
default specified in the Deed of Trust and the issuance by Assignee of a notice
of such default (hereinafter called a “Notice of Default”) to the lessees under
the Leases.  Upon receipt from Assignee of a Notice of Default, each lessee
under the Leases is hereby authorized and directed to pay directly to Assignee
all Rent thereafter accruing and the receipt of Rent by Assignee as provided
herein shall be a release of such, lessee to the extent of all amounts so
paid.  The receipt by a lessee under the Leases of a Notice of Default shall be
sufficient authorization for such lessee to make all future payments of Rents
directly to Assignee and each such lessee shall be entitled to rely on such
Notice of Default and shall have no liability to Assignor for any Rents paid to
Assignee after receipt of such Notice of Default.  Rents received by Assignee
after giving a Notice of Default for any period prior to foreclosure under the
Deed of Trust or acceptance of a deed in lieu of such foreclosure shall be
applied by Assignee to the Payment (in such order as Assignee shall determine)
of: (a) all expenses of managing the Subject Property, including but not limited
to the salaries, fees and wages of a managing agent and such other employees as
Assignee may deem necessary or desirable; all expenses of operating and
maintaining the Subject Property, including but not limited to all taxes,
assessments, charges, claims, utility costs and premiums for insurance, and the
cost of all alterations, renovations, repairs or replacements; all expenses
incident to taking and retaining possession of the Subject Property and/or
collecting the Rents due and payable under the Leases; and (b) the Note and
other indebtedness secured by the Deed of Trust, principal, interest, attorney’s
and collection fees and other amounts, in such order as Assignee in its sole
discretion may determine.  In no event will this Assignment reduce the
indebtedness evidenced by the Note or otherwise secured by the Deed of Trust,
except to the extent, if any, that Rents are actually received by Assignee and
applied upon (after said receipt) to such indebtedness in accordance with the
preceding sentence.  Without impairing its rights hereunder, Assignee may, at
its option, at any time and from time to time, release to Assignor Rents so
received by Assignee or any part thereof.  As between Assignor and Assignee, and
any person claiming by, through or under Assignor, other than any lessee under
the Leases who has not received a Notice of Default pursuant to this Paragraph,
this Assignment is intended to be absolute, unconditional and presently
effective and the provisions of this Paragraph for notification of lessees under
the Leases upon the occurrence of a default specified in the Deed of Trust are
intended solely for the benefit of each such lessee and shall never inure to the
benefit of Assignor or any person claiming by, through or under Assignor (other
than a lessee who has not received such notice).  It shall never be necessary
for Assignee to institute legal proceedings of any kind whatsoever to enforce
the provisions of this Paragraph or this Assignment.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
5. Assignor covenants that at any time during which Assignor is receiving Rents
directly from lessees under the Leases, Assignor shall, upon receipt of written
direction from Assignee, make demand and/or sue for all Rents due and payable
under one or more Leases, as directed by Assignee, as it becomes due and
payable, including Rents which are past due and unpaid.  In the event Assignor
fails to take such action, or at any time during which Assignor is not receiving
Rents directly from lessees under the Leases, Assignee shall have the right (but
shall be under no duty) to demand, collect and sue for, in its own name or in
the name of Assignor, all Rents due and payable under the Leases, as it becomes
due and payable, including Rents which are past due and unpaid.
 
6. Assignor agrees that Assignee shall not be liable for any loss sustained by
Assignor resulting from Assignee’s failure to let the Subject Property, or any
part thereof, or from any other act or omission of Assignee under or relating to
the Leases, unless such loss is caused by the gross negligence or willful
misconduct of Assignee, nor shall Assignee be obligated to perform or discharge
any obligation, duty or liability under the Leases by reason of this Assignment
or the exercise of rights or remedies hereunder.  Assignee shall not be liable
for its failure to collect, or its failure to exercise diligence in the
collection of, Rents under the Leases, but shall be accountable only for Rents
that Assignee actually receives.  ASSIGNOR WILL INDEMNIFY AND HOLD HARMLESS
ASSIGNEE (FOR PURPOSES OF THIS PARAGRAPH, THE TERM “ASSIGNEE” SHALL INCLUDE THE
DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES AND AGENTS OF ASSIGNEE AND ANY PERSONS
OR ENTITIES OWNED OR CONTROLLED BY, OWNING OR CONTROLLING, OR UNDER COMMON
CONTROL OR AFFILIATED WITH ASSIGNEE) FROM AND AGAINST, AND REIMBURSE ASSIGNEE
FOR, ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND COSTS OF APPEAL) INCURRED UNDER THE LEASES BY
REASON OF THIS ASSIGNMENT OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, OR
WHICH MAY BE ASSERTED AGAINST ASSIGNEE BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR
AGREEMENTS CONTAINED IN THE LEASES, INCLUDING SPECIFICALLY ANY OBLIGATION OR
RESPONSIBILITY FOR ANY SECURITY DEPOSITS OR OTHER DEPOSITS DELIVERED TO ASSIGNOR
BY ANY LESSEE UNDER ANY LEASE AND NOT ACTUALLY DELIVERED TO ASSIGNEE.  THE
INDEMNITIES CONTAINED IN THIS PARAGRAPH SHALL INCLUDE CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND
EXPENSES (INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) RESULTING
FROM THE NEGLIGENCE OF ASSIGNEE, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ASSIGNEE.  The foregoing indemnities shall not terminate upon
release or other termination of this Assignment.  Any amount to be paid under
this Paragraph by Assignor to Assignee shall be a demand obligation owing by
Assignor to Assignee, shall bear interest from the date such amount becomes due
until paid at the rate of interest payable on matured but unpaid principal of or
interest on the Note and shall be secured by the Deed of Trust and by any other
instrument securing the Note.  This Assignment shall not operate to place
responsibility upon Assignee for the control, care, management or repair of the
Subject Property, nor for the carrying out of any of the terms and conditions of
the Leases; nor shall it operate to make Assignee responsible or liable for any
waste committed on the Subject Property by the tenants or by any other parties
or for any dangerous or defective condition of the Subject Property, or for any
negligence in the management, upkeep, repair or control of the Subject Property
resulting in loss or injury or death to any tenant, licensee, employee or
stranger.
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
7. Assignor agrees that this Assignment is primary in nature to the obligation
evidenced and secured by the Note, the Deed of Trust and any other document
given to secure and collateralize the indebtedness secured by the Deed of Trust
and that any default under this Assignment is and shall be a default under the
Deed of Trust.  Assignor agrees that Assignee may enforce this Assignment
without first resorting to or exhausting any security or collateral securing the
payment of the Note; provided however, that nothing herein contained shall
prevent Assignee from suing on the Note, foreclosing the Deed of Trust or
exercising any other right under any document securing the payment of the Note
or at law or in equity.
 
8. Assignor covenants and agrees that so long as the indebtedness under the Note
and Deed of Trust or any indebtedness secured by the Deed of Trust remain
unpaid, in the event any lessee under the Leases should be the subject of any
proceeding under the Federal Bankruptcy Code or any other federal, state or
local statute which provides for the possible termination or rejection of any of
the Leases assigned hereby, if any Lease is so rejected, no settlement for
damages shall be made without the prior written consent of Assignee, and any
check in payment of damages for rejection of any such Lease will be made payable
to Assignee to the fullest extent permitted by law.  Assignor hereby assigns any
such payment to Assignee and further covenants and agrees that upon the request
of Assignee, it will duly endorse to the order of Assignee any such check, the
proceeds of which will be applied to the Note and other indebtedness secured by
the Deed of Trust, principal, interest, attorneys’ and collection fees and other
amounts, in such order as Assignee in its sole discretion may determine.
 
9. Assignor agrees with Assignee that nothing contained herein and no act done
or omitted by Assignee pursuant to the powers and rights granted Assignee
hereunder shall be deemed to be a waiver by Assignee of its rights and remedies
under the Note and the Deed of Trust or a waiver or curing of any default
hereunder or under the Note or the Deed of Trust, and this Assignment is made
and accepted without prejudice to any of the rights and remedies possessed by
Assignee under the terms of the Note and the Deed of Trust.  The right of
Assignee to collect said principal sum, interest and indebtedness and to enforce
any security therefore hold by it may be exercised by Assignee either prior to,
simultaneously with, or subsequent to any action taken by it hereunder.
 
10. If the Note and all other indebtedness secured by the Deed of Trust are paid
as the same becomes due and payable and if all of the covenants, warranties,
undertakings and agreements made in the Deed of Trust and in this Assignment are
kept and performed, then this Assignment shall become null and void and of no
further force and effect but no lessee under the Leases shall be required to
take notice of such termination until a copy of a release of the Deed of Trust
and this Assignment shall have been delivered to such lessee.
 
11. Assignor agrees that Assignee may take or release any security for the
payment of the Note and other indebtedness secured by the Deed of Trust, may
release any party primarily or secondarily liable therefore and may apply any
security held by it to the satisfaction of the Note and such other indebtedness
secured by the Deed of Trust without prejudice to any of its rights under this
Assignment.
 
12. Assignor agrees that Assignee may at any time and from time to time in
writing (a) waive compliance by Assignor with any covenant herein made by
Assignor to the extent and in the manner specified in such writing; (b) consent
to Assignor doing any act which hereunder Assignor is prohibited from doing, or
consent to Assignor failing to do any act which hereunder Assignor is required
to do, to the extent and in the manner specified in such writing; or (c) release
any part of the Subject Property and/or the Leases, or any interest therein,
from this Assignment.  No such act shall in any way impair the rights of
Assignee hereunder except to the extent specifically agreed to by Assignee in
such writing.
 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
13. Assignor agrees that the rights and remedies of Assignee hereunder shall not
be impaired by any indulgence, including but not limited to (a) any renewal,
extension or modification which Assignee may grant with respect to any
indebtedness secured by the Deed of Trust, (b) any surrender, compromise,
release, renewal, extension, exchange or substitution which Assignee may grant
in respect of the Subject Property and/or the Leases and/or the Rents or any
part thereof or any interest therein, or (c) any release or indulgence granted
to any endorser, guarantor or surety of any indebtedness secured hereby .
 
14. Assignor agrees that a determination that any provision of this Assignment
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and any determination that the application of any provision
of this Assignment to arty person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to any other persons or circumstances.
 
15. Assignor agrees that notwithstanding (a) the fact that any Lease or the
leasehold estate created thereby may he held, directly or indirectly, by or for
the account of any person or entity which shall have an interest in the fee
estate of the Subject Property, (b) the operation of law or (c) any other event,
lessee’s leasehold estate under such Lease shall not merge into the tee estate
and the lessee shall remain obligated under such lease as assigned by this
Assignment.
 
16. Assignor agrees and covenants with Assignee that this Assignment and the
terms, provisions, representations and warranties herein contained shall be
binding upon Assignor and Assignor’s successors and assigns, and all subsequent
owners of the Subject Property and shall inure to the benefit of Assignee and
Assignee’s successors and assigns, including all subsequent holders of the Note
and the Deed of Trust.  All references in this Assignment to Assignor or
Assignee shall he deemed to include all such successors and assigns of such
respective party.
 
17. Assignor agrees that within this Assignment, words of any gender shall be
held and construed to include any other gender, and words in the singular number
shall he held and construed to include the plural and words in the plural number
shall he held and construed to include the singular, unless the context
otherwise requires.
 
18. Assignor agrees that this Assignment may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.
 
19. Assignor agrees and covenants with Assignee that this Assignment shall not
be construed or deemed made for the benefit of any third party or parties.
 
20. This Assignment shall be construed in accordance with and shall be subject
to the laws of the State of Texas without regard to principles of conflict of
laws.
 
21. This Assignment contains the entire agreement concerning the assignment by
Assignor of the Leases and the Rents thereunder between the parties hereto.  No
variations, modifications or changes herein or hereof shall be binding upon any
party hereto, unless set forth in a document duly executed by or on behalf of
such party.
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Assignor has executed this Assignment of Leases and Rents as
of the date first above written.
 
 

 
Lazarus Refining & Marketing, LLC,
 
a Delaware limited liability company
 
 
By: Blue Dolphin Energy Company, a Delaware
corporation, its sole member
 
 
By: ___________________________
Name: Jonathan Pitts Carroll, Sr.
Title: President
 

 
 
 


STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§

 
BEFORE ME, the undersigned, a Notary Public in and for the said County and
State, on this day personally appeared Jonathan Pitts Carroll, Sr., President of
Blue Dolphin Energy Company, a Delaware corporation, the sole member of Lazarus
Refining & Marketing, LLC, a Delaware limited liability company, known to me to
be the person whose name is subscribed to the foregoing instrument and
acknowledged to me that he executed the same in the capacity therein stated, as
the act of the entity for the purposes and consideration therein expressed.
 
GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the ____ day of
___________________, 2015.
 
 

  ________________________________  
NOTARY PUBLIC, State of Texas

 
 


 
My Commission Expires:
 
______________________

 
AFTER RECORDING RETURN TO:
 
Ronda K. Garrett
Sovereign Bank
17950 Preston Road, Suite 500
Dallas, TX 75252
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
LEGAL DESCRIPTION
 
Being a 56.309 ACRE TRACT situated George McPeters Survey, A-419, Wilson County,
Texas. Said 56.309 ACRE TRACT is that tract conveyed by Bill Klingemann,
Substitute Trustee, to Notre Dame Investors, Inc, by Substitute Trustee’s Deed,
in Volume 1159 at Page 609, dated May 06, 2003 and is comprised of all the tract
called 51.30 acres in conveyance from Leal Petroleum Corporation to American
Petro Chemical Corporation recorded in Volume 842 at Page 705 and all of a tract
called 5.000 acres in conveyance from Notre Dame Refining Corporation to
American Petro Chemical Corporation recorded in Volume 1049 at Page 651 of the
Official Records of said county. Said 56.309 acre tract subsequently called
56.309 Acres in conveyance from Notre Dame Investors, Inc. to Lazarus Energy,
L.L.C. recorded in Volume 1342 at Page 687 of the Official Public Records and
being described by metes and bounds as follows:


BEGINNING at a one-half inch diameter rebar set with cap (B&A) marking the
northwest corner of the tract herein described, same being the northwest corner
of said 51.30 acre tract, northeast corner of a tract called Tract 2-B (41.245
acres) in Volume 685 at Page 101, lying in the south line of a tract called
7.654 acres in Volume 271 at Page 30, further described as lying in the south
line of U.S. Highway No. 87; said point bears N 76° 16’ 00” E, 1495.62 feet from
a concrete right of way marker found;


THENCE with a segment of the north line of the tract herein described, same
being a segment of the common line of said 51.30 acre tract and said 7.654 acre
tract, along a segment of the south line of U.S. Highway 87, N 76° 16’ 00” E,
140.71 feet (called N 76° 16’ E, 140.0 feet – basis of bearing) to a one-half
inch diameter rebar set with cap (B&A) marking a north corner of the tract
herein described, same being the north corner of said 51.30 acre tract,
northwest corner residue called 640 acres in Volume X at Page 136;


THENCE continuing with the north line of the tract herein described, same being
the common line of said 51.30 acre tract with that of said residue 640 acre
tract and a tract called 1.666 acres in Volume 1030 at Page 772 as follows:


S 13° 27’ 49” E, 208.63 feet (called S 13° 37’ E, 207.4 feet) to a five-eighths
inch diameter rebar found near a two way fence corner,


N 76° 26’ 34” E, 368.79 feet (called N 76° 29’ E, 368.4 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 76° 28’ 28” E, 31.40 feet (called N 76° 49’ E, 31.4 feet) to a five-eighths
inch diameter rebar found near a two way fence corner,


S 13° 55’ 25” E, 238.17 feet (called S 14° 00’ E, 238.0 feet) to a five-eighths
inch diameter rebar found marking a re-entrant corner of the tract herein
described, same being the southwest corner of said residue 640 acre tract,


N 76° 06’ 05” E, at 386.77 feet a one inch diameter iron pipe found and at,
388.52, (N 76° 16’ E, 388.1 feet) to a one-half inch diameter rebar set with cap
(B&A) marking a re-entrant corner of the tract herein described,
same being the southeast corner of said residue 640 acre tract and
 
 
 
Page 1

--------------------------------------------------------------------------------

 


N 13° 36’ 45” W, at 1.84 feet a one inch diameter iron pipe found and at 446.92
feet (called N 13° 37’ W, 447.1 feet) to a one-half inch diameter rebar found
marking a north corner of the tract herein described, same being the northeast
corner of said 1.666 acre tract, lying in the south line of said 7.654 acre
tract, further described as lying in the south line of U.S. Highway 87;


THENCE continuing with the north line of the tract herein described, same being
a segment of the common line of said 51.30 acre tract and said 5.000 acre tract
with that of said 7.654 acre tract, along a segment of the south line of U.S.
Highway 87 as follows:


N 76° 16’ 00” E, 275.15 feet (called N 76° 16’ E, 275.3 feet) to a railroad
spike found in asphalt driveway,


N 81° 58’ 38” E, 100.50 feet (called N 82° 12’ E, 99.2 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 76° 16’ 00” E, 800.00 feet (called N 76° 14’ E, 800.5 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 70° 33’ 22” E, 100.50 feet (called N 70° 43’ E, 101.2 feet) to a concrete
right of way marker found broken, and


N 76° 16’ 00” E, 464.56 feet (in total called No record call, and N 75° 02’ 04”
E, 278 feet) to a one-half inch diameter rebar set with cap (B&A) marking the
northeast corner of the tract herein described, same being the northeast corner
of said 5.000 acre tract, lying in the south line of said 7.654 acre tract,
being the northwest corner of a tract called 200.008 acres in Volume 691 at Page
41; said point bears S 76° 16’ 00” W, 278.37 feet from an iron pipe found;


THENCE with the east line of the tract herein described, same being a segment of
the common line of said 5.000 acre tract and said 51.30 acre tract with that of
said 200.008 acre tract as follows: S 13° 43’ 44” E, 783.78 feet (called S 15°
01’ E, 783.5 feet) to a five-eighths inch diameter rebar found near a two way
fence corner marking the east most southeast corner of the tract herein
described, same being the southeast corner of said 5.000 acre tract, re-entrant
corner of said 200.008 acre tract,


S 76° 16’ 39” W, 277.87 feet (called S 75° 02’ 04” W, 278 feet) to a
five-eighths inch diameter rebar found marking a re-entrant corner of the tract
herein described, same being the southwest corner of said 5.000 acre tract,
lying in the east line of said 51.30 acre tract and being a north corner of said
200.008 acre tract, and


S 13° 24’ 23” E, 261.29 feet (called S 13° 24’ E, 261.7 feet) to a four inch
diameter iron pipe post fence corner marking the south most southeast corner of
the tract herein described, same being the southeast corner of said 51.30 acre
tract and re-entrant corner of said 200.008 acre tract;
 
THENCE with the south line of the tract herein described, same being a segment
of the common line of said 51.30 acre tract and said 200.008 acre tract as
follows:


S 76° 08’ 20” W, 768.00 feet (called S 76° 10’ W, 768.0 feet) to a one-half inch
diameter rebar set with cap (B&A), and


S 76° 15’ 20” W, 1619.78 feet (called S 76° 17’ W, 1619.8 feet) to a
five-eighths inch diameter rebar found near a three way fence corner marking the
southwest corner of the tract herein described, same being the southwest corner
of said 51.30 acre tract, lying in the north line of said 200.008 acre tract and
being the southeast corner of said 41.245 acre tract;
 
 
 
Page 2

--------------------------------------------------------------------------------

 


THENCE with the west line of the tract herein described, same being the common
line of said 51.30 acre tract and said 41.245 acre tract as follows:


N 13° 57’ 38” W, 223.50 feet (called N 13° 55’ W, 223.5 feet) to a one-half inch
diameter rebar set with cap (B&A),


N 13° 53’ 37” W, 373.70 feet (called N 13° 51’ W, 373.7 feet) to a fence post,
and


N 13° 49’ 38” W, 449.84 feet (called N 13° 47’ W, 448.8 feet) to the PLACE OF
BEGINNING and containing 56.309 ACRES OF LAND.
 
 
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 